UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MANUEL MEICHOR VARGAS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01504-RBH-2; 4:09-cv-70110-RBH)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manuel Meichor Vargas, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Manuel      Meichor      Vargas      seeks       to    appeal       the    district

court’s    order       denying     his    motion          for   reconsideration              of   the

dismissal of his 28 U.S.C.A. § 2255 (West Supp. 2010) motion as

untimely.       The order is not appealable unless a circuit justice

or   judge     issues      a   certificate          of     appealability.               28   U.S.C.

§ 2253(c)(1) (2006); see Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                     When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s      assessment      of       the    constitutional              claims     is

debatable      or     wrong.       Slack    v.       McDaniel,         529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We   have    independently            reviewed         the    record        and

conclude       that     Vagras     has     not       made       the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3